           Case 7:20-cv-00181-KMK Document 33 Filed 01/21/20 Page 1 of 3

                                                                 McDermott Will & Emery
                                                                 444 West Lake Street, Suite 4000
                                                                 Chicago, Illinois 60606

                                                                 Michael Sheehan
                                                                 msheehan@mwe.com
                                                                 T 312.984.2040
                                                                 F 312.984.7700




January 21, 2020
VIA ECF


The Honorable Kenneth M. Karas
United States District Court Judge
United States District Court for the
  Southern District of New York
The Hon. Charles L. Brient Jr. Federal
Building and United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

Re:     General Mills, Inc. v. Champion Petfoods USA, Inc. and Modestino Mele
        Case No. 20-cv-00181 (KMK) (JCM)

Dear Judge Karas:

I am one of the attorneys for the Defendants in the above-referenced matter, and I am writing in
reply to the letter to the Court from Plaintiff’s counsel, Eric Savage, Esq., dated January 17, 2020
(ECF No. 30). The facts are not as Plaintiff’s counsel recites them, and the record should reflect
an accurate account of what has transpired between counsel.

First, we did satisfy the meet and confer requirement prior to filing our pre-motion letter. On
January 14th and 15th, I spoke with Mr. Savage and exchanged emails with him with respect to
the production of documents and the scheduling of depositions. Specifically, we discussed and
later followed up by email on the numerous expedited discovery requests Plaintiff has made, as
well as the document requests and depositions Defendants requested: We specifically asked Mr.
Savage when we could expect to receive documents in response to Defendants’ requests and for
dates, times, and locations for the depositions Defendants had requested. While Plaintiff’s
counsel did not object to Defendants also seeking discovery, and never asserted that expedited
discovery was meant to be a one-way street, Plaintiff’s counsel never provided dates by which
the Plaintiff would produce its documents or make its witnesses available for deposition.

Next, while Plaintiff’s counsel initially did notice Mr. Mele’s deposition for Tuesday, January
12, 2020, he did so without any prior notice or discussion with Defendants’ counsel. Once
counsel conferred, it was tentatively agreed that Mr. Mele’s deposition would be set for the
morning of Thursday, January 16, 2020. It was agreed that Mr. Mele’s deposition would be


DM_US 165245959-2.109913.0011
           Case 7:20-cv-00181-KMK Document 33 Filed 01/21/20 Page 2 of 3




January 21, 2020
Page Two


limited in time, and that it would commence first thing in the morning. That was the time
Plaintiff’s counsel demanded. On Wednesday, January 15, 2020, at the 11th hour, Plaintiff’s
counsel unilaterally attempted to reset Mr. Mele’s deposition for 1:30 p.m. on January 16.

Finally, on Thursday, January 16, 2020, after I informed Plaintiff’s counsel that we could not
make an afternoon deposition, I also asked him to consider and confer with his client as to
whether he would agree to stay all discovery until after the January 23, 2020 hearing in light of
the volume of discovery sought and the purely legal nature of the threshold issues of arbitrability
and jurisdiction briefed for the Court. It should also be noted that at no time during his
communications with me did Plaintiff’s counsel mention that his client had traveled from out of
town for Mr. Mele’s deposition. In any event, Plaintiff’s answer to Defendants’ inquiry about
staying discovery until after the January 23 hearing came in the form of an ultimatum: either
provide a settlement counter-offer by 3:00 p.m. on Friday, January 17 and agree to produce Mr.
Mele for deposition on Tuesday, January 21, 2020, or Plaintiff would move to compel Mr.
Mele’s deposition. In addition, for the first time, Plaintiff asserted in this communication that
Defendants do not have any right to expedited discovery.

Thus, as the record shows, the parties have conferred, and to no avail.

For all of the reasons stated in our letter to the Court, dated January 17, 2020, requesting a pre-
motion conference with respect to Defendants’ proposed motion for a protective order, there is
no need for Mr. Mele’s deposition -- or for any discovery -- to take place prior to the hearing on
January 23, 2020. See ECF No. 29. Moreover, it would be manifestly unfair for only Plaintiff to
get expedited discovery, especially after already having received the unfair benefit of an ex parte
hearing, effectively without notice, with respect to the original Order to Show Cause. Plaintiff’s
gamesmanship initially was rewarded. Naturally, it will not stop until it is no longer rewarded.

Accordingly, Defendants respectfully urge this Court to (1) reject Plaintiff’s request to compel
Mr. Mele to appear for deposition on Tuesday, January 21, (2) stay expedited discovery, and (3)
proceed to hearing the issues de novo on January 23, 2020.




DM_US 165245959-2.109913.0011
           Case 7:20-cv-00181-KMK Document 33 Filed 01/21/20 Page 3 of 3




January 21, 2020
Page Three


Respectfully submitted,



/s/ Michael J. Sheehan



Michael J. Sheehan




DM_US 165245959-2.109913.0011
